Name: Council Decision 2005/805/CFSP of 21 November 2005 implementing Joint Action 2005/556/CFSP appointing a Special Representative of the European Union for Sudan
 Type: Decision
 Subject Matter: defence;  Africa;  EU finance;  personnel management and staff remuneration;  European construction
 Date Published: 2005-11-22; 2006-06-29

 22.11.2005 EN Official Journal of the European Union L 303/59 COUNCIL DECISION 2005/805/CFSP of 21 November 2005 implementing Joint Action 2005/556/CFSP appointing a Special Representative of the European Union for Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/556/CFSP of 18 July 2005 appointing a Special Representative of the European Union for Sudan (1), and in particular Article 5(1) thereof, in conjunction with Articles 14, 18(5) and 23(2) of the Treaty on European Union, Whereas: (1) On 18 July 2005 the Council adopted Joint Action 2005/556/CFSP appointing a Special Representative of the European Union (EUSR) for Sudan. (2) On 21 November 2005 the Council adopted Decision 2005/806/CFSP implementing Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan (2), whereby a new financial reference amount intended to cover expenditure related to the implementation of section II of Joint Action 2005/557/CFSP (3) was set for a further 6-month period. (3) As a consequence, the Council should decide on the financial reference amount for the continuation of Joint Action 2005/556/CFSP for a further 6-month period. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the CFSP as set out in Article 11 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 The financial reference amount intended to cover the expenditure related to the continuation of Joint Action 2005/556/CFSP from 18 January until 17 July 2006 shall be EUR 600 000. Article 2 This Decision shall take effect on the day of its adoption. The expenditure shall be eligible from 18 January 2006. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 November 2005. For the Council The President J. STRAW (1) OJ L 188, 20.7.2005, p. 43. (2) See page 60 in this Official Journal. (3) OJ L 188, 20.7.2005, p. 46.